Name: 74/223/EEC: Commission Decision of 29 March 1974 on the special Rice Section of the Advisory Committee on Cereals
 Type: Decision
 Subject Matter: plant product;  EU institutions and European civil service;  agricultural policy
 Date Published: 1974-05-06

 Avis juridique important|31974D022374/223/EEC: Commission Decision of 29 March 1974 on the special Rice Section of the Advisory Committee on Cereals Official Journal L 123 , 06/05/1974 P. 0021 - 0021 Greek special edition: Chapter 03 Volume 10 P. 0215 COMMISSION DECISION of 29 March 1974 on the special Rice Section of the Advisory Committee on Cereals (74/223/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Whereas a special Rice Section of the Advisory Committee on Cereals was set up by the Commission Decision of 20 July 1964 (1) ; whereas this Decision was repealed and replaced by the Decision of 15 May 1970 (2) and of 31 October 1973 (3); Whereas it is necessary to make a further amendment to the text, HAS DECIDED AS FOLLOWS: Article 1 In the text of Article 1 of the Commission Decision of 31 October 1973 on the Rice Section of the Advisory Committee on Cereals, Article 5 is replaced by the following: "Article 5 The Section shall, by a two-thirds majority of the members present, elect a Chairman and two Vice-Chairmen for a period of three years. The Section may, by the like majority as aforesaid, elect further officers. In that case, the officers other than the Chairman shall consist at most of one representative of each interest represented within the Section. The officers shall prepare and organize the work of the Section". Article 2 This Decision shall enter into force on 29 March 1974 Done at Brussels, 29 March 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No 122, 29.7.1964, p. 2051/64. (2)OJ No L 121, 4.6. 1970, p. 14. (3)OJ No L 355, 24.12.1973, p. 26.